Citation Nr: 0524988	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  


REMAND

The veteran contends that his current back disability is to 
due to back trauma sustained in combat in November 1968 when 
his bunker was struck by mortar fire and he was lifted in the 
air and thrown against the bunker wall.  The service medical 
records confirm that the veteran sustained multiple injuries 
as a result of a mortar blast in November 1968.  Although the 
service medical records do not indicate that the veteran's 
back was injured at that time or any other time, in 
accordance with 38 U.S.C.A. § 1154(2004), the Board has found 
the veteran's statements concerning the circumstances of the 
service back injury to be sufficient proof of the service 
incurrence of the back injury.  


The Board notes that Section 1154(b) does not negate the 
requirement of medical evidence of a nexus between the 
service trauma and the veteran's current back disability.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996).  .

The veteran's local and national representative have both 
stated that Barry Bohlen, M.D., a VA physician, has provided 
a statement dated January 16, 2002, which links the veteran's 
current back disability to service trauma.  This statement is 
not referenced in the Statement of the Case or the 
Supplemental Statement of the Case, and is not currently of 
record.  

The Board also notes that the veteran was afforded a VA 
examination in March 2003 for the purpose of determining 
whether the veteran's current back disability is related to 
service trauma.  The examiner concluded that there was "no 
clear connection" between the veteran's current back 
disability and service trauma.  The Board notes that the 
existence of a clear connection between the veteran's current 
back disability and service trauma is not required for the 
veteran to prevail.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); and  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

In light of these circumstances, the Board has concluded that 
further development of the record is required.  Accordingly, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any medical records, not already of 
record, pertaining to treatment or 
evaluation of his back since his discharge 
from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also request 
the veteran and his representative to 
submit a copy of the aforementioned 
medical nexus statement of Dr. Bohlen or 
another medical nexus statement from the 
physician if a copy of the earlier 
statement is not available.  

4.  If the evidence received pursuant to 
the above development is not sufficient 
to substantiate the claim, the AMC or the 
RO should arrange for the claims folder 
to be returned to the VA physician who 
examined the veteran in March 2003 or if 
that physician is no longer available, 
the claims folder should be provided to 
another physician with appropriate 
expertise to determine the etiology of 
the veteran's back disability.  The 
physician should be requested to provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's current back disability is 
etiologically related to the trauma 
sustained in the mortar explosion in 
November 1968.  For the purpose of the 
opinion, the physician should assume that 
the veteran's description of the service 
trauma is accurate.  In addition, in 
formulating the opinion, the examiner 
should consider the veteran's complete 
medical history, to include the report of 
the veteran's examination for separation 
from service and all medical records 
documenting post-service treatment and 
evaluation of the veteran.  The 
supporting rationale for the opinion must 
also be provided.   

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
veteran and his representative should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


